                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

MICHAEL D. MCCAIN, SR.,

        Plaintiff,                                      Case No. 2:15-cv-1262

vs.

CHAROLETTE JENKINS, et al.,                             District Judge Michael H. Watson
                                                        Magistrate Judge Michael J. Newman
      Defendants.
_________________________________________________________________________________

     ORDER AND ENTRY: (1) DENYING PRO SE PLAINTIFF’S MISCELLANEOUS
  MOTIONS (DOCS. 109, 117, 119); (2) ORDERING THE CLERK OF COURTS TO MAIL
   PLAINTIFF A COPY OF THE COURT’S OCTOBER 5, 2018 ORDER; (3) DENYING
 DEFENDANTS’ MOTION FOR A STATUS CONFERENCE (DOC. 118); (4) GRANTING
PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME (DOC. 121); AND (5) SETTING A
  DEADLINE OF JANUARY 7, 2019 FOR PLAINTIFF TO FILE A MEMORANDUM IN
OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND TO FILE
                  A CROSS-MOTION FOR SUMMARY JUDGMENT
_________________________________________________________________________________

        This civil case is before the Court on a number of motions filed by the parties. On September

4, 2018, pro se Plaintiff filed a motion seeking to address issues regarding the lack of discovery

responses from certain individual Defendants. Doc. 109. The Court addressed these issues in an Order

on October 5, 2018 (doc. 113) and, therefore, Plaintiff’s motion (doc. 109) is DENIED. Plaintiff

contends that he never received a copy of the Court’s October 5, 2018 Order and, accordingly, the

undersigned ORDERS that the Clerk of Court mail a copy of this Court’s October 5, 2018 Order (doc.

113) to Plaintiff’s address of record via United States Mail.1

        On October 19, 2018, Plaintiff filed a motion seeking relief as a result of Defendants’ counsel

personally serving discovery responses upon him at the correctional facility, as opposed to sending




        1
         The undersigned notes that the Court’s docket indicates that this Order was previously sent via
regular mail to Plaintiff on October 5, 2018.
those materials via regular United States mail.2 Doc. 117. According to Plaintiff, counsel’s hand-

delivery of discovery responses at the correctional facility caused a security breach. Id.

          On October 23, 2018, Defendants filed a motion seeking a status conference regarding the

issues presented in Plaintiff’s motion. Doc. 118. Thereafter, Plaintiff filed a follow-up motion in this

regard on October 29, 2018 (doc. 119), to which Defendants filed an opposition memorandum (doc.

120) and Plaintiff filed a reply (doc. 122). The undersigned concludes that there is no relief that the

Court can provide with regard to the “security” issues presented in Plaintiff’s motions (docs. 117, 119)

and, therefore, those motions are DENIED. Finding no need for a status conference on this issue, the

undersigned further DENIES Defendants’ motion seeking such a conference (doc. 118).

          Finally, Plaintiff requests an extension of time “until after the holiday season” to file a

memorandum in opposition to Defendants’ motion for summary judgment and to file a cross-motion

for summary judgment. Doc. 121. For good cause shown, the undersigned GRANTS Plaintiff’s

motion (doc. 121) and ORDERS Plaintiff to file his summary judgment opposition memorandum on

or before January 7, 2019. Plaintiff may file a cross-motion for summary judgment on or before

January 7, 2019.

          A copy of this Order shall be mailed to Plaintiff by regular United States mail at his address of

record.

          IT IS SO ORDERED.

Date:     December 13, 2018                               s/ Michael J. Newman
                                                          Michael J. Newman
                                                          United States Magistrate Judge




          2
          Pro se Plaintiff also notes the absence of certain documents in the discovery provided. Doc. 117
at PageID 770. Counsel for Defendant addressed Plaintiff’s concerns in her responsive memorandum (doc.
120 at PageID 795-96). Plaintiff offers no further argument regarding these purported documents (see doc.
122) and, therefore, the undersigned finds, based upon the representations of defense counsel (doc. 120),
that no further discovery issues remain outstanding.
